DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 6, 9-16 and 18-20 remain withdrawn.

The amendment filed 5/18/22 directs claim 1 to non-elected group IC. Claim 1 has been amended in the following manner:
“...the second end of the probe to sense unintended movement of the probe relative to the apparatus.”
As seen above, the portion of the claim directed to the sensor of the elected embodiment of group IB, wherein the sensor is an optical sensor (element 130a and/or 130b) attached to the apparatus 10, 20 as illustrated in fig. 4, has been deleted. The sensor embodiment of currently amended claim 1 is the accelerometer 130 attached to the second end 104 of the probe, as detailed by non-elected group IC (see fig. 5).
Therefore, claim 1 and claims 3-5 and 7-8, which depend from claim 1, are directed to a non-elected invention.

Since Applicant has received an action on the merits for the originally elected invention of group IB, this invention has been constructively restricted to group IB, directed to a subcombination comprising the optical sensor 130a/130b of Figure 4 according to the Restriction Requirement mailed on 9/14/2020 for prosecution on the merits. Accordingly, claims 1, 3-5 and 7-8 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer et al. (US 20110295427 A1, hereinafter Motzer) in view of Lindqvist et al. (WO 9116598 A1, hereinafter Lindqvist).
As to claim 21, Motzer teaches a system for compensating for a relative motion between a probe and an apparatus, the system comprising: 
a probe assembly 200 comprising an actuator pack (¶32 teaches that robotic arm 204 is automatically actuated for moving sensors 102, 206 into a required position; Motzer’s actuator pack is the structure that automatically actuates the robotic arm) positioned exterior to the apparatus 104 (airplane) and a probe 204 insertable into the apparatus (see fig. 2), the probe comprising a first end (e.g. proximal end nearest to a mobile base 212) coupled to the actuator pack (all parts of the probe assembly are coupled together), a second end (e.g. distal end), and an elongated body extending therebetween (as shown in fig. 1); 
a sensor 302 configured to sense data indicative of the relative motion between the apparatus and the probe assembly (¶19 teaches that the positions of the apparatus and probe assembly are sensed, which is indicative of relative motion if their positions have shifted; ¶34 further teaches that the system recalibrates, using the sensor 302, the relative positions of both the apparatus 104 and probe assembly 200, meaning any relative motion of the apparatus 104 and/or probe assembly 200 is taken into account when controlling the probe 204); and 
a computer (i.e. for the automatic control of the robotic arm 204 - ¶32) operably coupled with the sensor and the probe assembly (¶29-32 teaches the operable coupling of the computer with the sensor and probe assembly because the computer uses the sensor 302 to figure out the relative positions of the apparatus 104 and probe assembly 200 and then automatically guides the robotic arm 204 based on this information), the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the probe assembly (¶29-32 teaches that the computer automatically moves the probe assembly 200, by automatically routing the robotic arm 204, as a result of the sensor sensing the relative position data of the apparatus 104 and probe assembly 200).
Motzer does not teach the sensor being attached directly to the apparatus to sense movement of the apparatus relative to the probe assembly.
Lindqvist teaches a system that determines position and orientation (pg. 4 lines 30-34), comprising an optical sensor 1-2, 6-8 that comprises an optical receiver 1-2 and an optical transmitter (one of transmitters 6-8) coupled to the surface of an apparatus 4 (in Lindqvist, the position and orientation of the “tool” 4 is determined based on the detected positions of the optical transmitters 6-8, meaning that the tool 4 of Lindqvist is analogous to the apparatus 104 and probe assembly 200, whose positions are being determined, in Motzer; in Motzer modified in light of Lindqvist’s teachings, the system will determine positions based on optical transmitter positions, instead of on the positions of Motzer’s elements 110, 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Motzer such that the positions of each of the apparatus and probe assembly are determined based on detecting the positions of optical transmitters on the object whose position is detected as taught by Lindqvist since such a modification would help the system determine positions in low light conditions.
Motzer as modified teaches the sensor 302 (Motzer), 6-8 (Lindqvist) being attached directly to the apparatus 104 (Motzer; in that at least one of Lindqvist’s transmitters 6-8 is directly attached to the apparatus of Motzer) to sense movement of the apparatus relative to the probe assembly.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7, 8 have been considered, but are moot because claims 1, 3 and 7-8 have been withdrawn.

Applicant’s arguments with respect to claim 21 have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853          

/JILL E CULLER/           Primary Examiner, Art Unit 2853